Citation Nr: 0700107	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  05-03 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected polycystic kidney disease.  

2.  Entitlement to Dependents Education Assistance (DEA 
Chapter 35) benefits.  



REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs







ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1973 to 
October 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision issued 
by the RO.  

In his December 2004 Substantive Appeal, the veteran made a 
statement construed as a Notice of Disagreement (NOD) 
indicating that he disagreed with a March 2004 rating 
decision that granted service connection for bipolar disorder 
and assigned a 30 percent evaluation.  

The RO issued a Statement of the Case (SOC) regarding the 
issue of an increased evaluation for the service-connected 
bipolar disorder in January 2006.  As the veteran has not 
filed a Substantive Appeal to date, this issue is not before 
the Board for review.  See 38 C.F.R. §§ 20.202, 20.302.  

Also, in his December 2004 Substantive Appeal, the veteran 
indicated that he wished to file a claim of service 
connection for heart disease.  The Board refers this issue 
back to the RO for the proper development.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

The service-connected kidney disorder has been rated on the 
basis of kidney transplant.  

When an evaluation of the kidney disorder is based on kidney 
transplant, following transplant surgery, the evaluation must 
include consideration of whether the veteran suffers from a 
renal dysfunction.  However, at a minimum the disorder is 
assigned a 30 percent evaluation.  38 C.F.R. §§ 3.105(e), 
4.115b, Diagnostic Code 7531(2006).  

In a December 1998 rating decision, the RO granted service 
connection for polycystic kidney disease and assigned an 80 
percent evaluation.  In January 2000, the RO increased the 
evaluation to a 100 percent rating.  

In February 2003, the RO reduced the rating to 30 percent 
based on the veteran's successful kidney transplant which 
eliminated the need for regular dialysis.  

In his timely filed Substantive Appeal, the veteran reported 
an overall decrease in his health condition.  He reported 
that his kidney disorder required immunosuppressant therapy 
treatment which had side effects that added to the 
deterioration in his health.  

Further, the veteran reported an increase in his edema level.  
The veteran is competent to report the above symptoms related 
to his kidney disorder.   See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

The veteran requested an updated VA examination to adequately 
address the residuals of the kidney transplant.  He was 
afforded a VA examination in March 2005, but the criteria for 
rating the service-connected kidney disability were not fully 
addressed.  

VA regulations provide that where "the [examination] report 
does not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes." 38 C.F.R. § 4.2 (2005); see 38 C.F.R. § 
19.9 (2006).  

Where the Board makes a decision based on an examination 
report that does not contain sufficient detail, remand is 
required by the courts "for compliance with the duty to 
assist by conducting a thorough and contemporaneous medical 
examination." Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  Thus, the 
Board finds that a more contemporaneous VA examination is 
necessary.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2005), the need for additional 
evidence regarding his claims.  

The letter must inform the veteran about 
the information and evidence that is 
necessary to substantiate the claims, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  

2.  The RO should take appropriate steps 
to contact the veteran in order to have 
him provide information referable to all 
treatment received for his service-
connected kidney disorder since February 
2005.  Based on the response, the RO 
should undertake all indicated action to 
obtain copies of all clinical records 
from any identified treatment source.  
The veteran should also be informed that 
he can submit evidence to support his 
claims.  

2.  The veteran also should be afforded a 
VA examination to evaluate the current 
severity of the service-connected kidney 
disability.  

The veteran's claims file should be made 
available to the examiner for review in 
conjunction with the evaluation.  All 
studies deemed necessary should be 
performed.  

The VA examiner should comment on the 
degree of renal dysfunction experienced 
by the veteran.  These determinations 
should be expressed in terms of the 
veteran's general health condition, 
including functionality of his kidney and 
other organ systems; whether the veteran 
suffers from hypertension, to include 
blood pressure readings; whether 
albuminuria is present in the veteran's 
urine; and whether the veteran suffers 
from edema.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  

3.  Thereafter, following completion of 
all indicated development the RO should 
readjudicate the issues on appeal.    If 
the determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond thereto.  

Thereafter, if indicated, this case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  




